Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2019

                                   No. 04-19-00400-CR

                                    David M. LOPEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2019-CR-4232W
                         Honorable Ron Rangel, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 31, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court